      Case 3:19-cv-02517-E-BN Document 1 Filed 10/24/19                       Page 1 of 5 PageID 1



                                 UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

NATALIE THARP                                                  §
    Plaintiff,                                                 §
                                                               §
v.                                                             §     CIVIL ACTION NO. 3:19-cv-2517
                                                               §
MIDLAND MORTGAGE, A DIVISION                                   §
OF MIDFIRST BANK, its successors                               §
and/or assigns,                                                §
       Defendant.                                              §

                                  DEFENDANT’S NOTICE OF REMOVAL


           Pursuant to 28 U.S.C. §§ 1331 and 1441(c), Defendant Midland Mortgage, a Division of

MidFirst Bank, (hereinafter “MidFirst” or “Defendant”) gives notice and hereby remove this

action from the 191st District Court of Dallas County, Texas to the United States District Court

for the Northern District of Texas, Dallas Division. Removal is based on federal question

jurisdiction. In support, Defendant respectfully shows the Court the following:

                                                       A. Introduction

           1.       On or about September 27, 2019, Plaintiff Natalie Tharp (“Plaintiff”) filed

Plaintiff’s Original Verified Petition and Application for Temporary Restraining Order and

Temporary Injunction (hereinafter “Petition”) in the 191st District Court of Dallas County, Texas

styled Natalie Tharp v. Midland Mortgage, A Division of MidFirst Bank, its successors and/or

assigns., bearing Cause No. DC-19-15819 (the “State Court Action”).

           2.       Plaintiff sued Defendant for violations of RESPA – Regulation X, breach of

contract, and violation of the TDCP.1 Plaintiff requests actual damages, exemplary damages,

attorney’s fees, costs as well as seeking injunctive relief.2


1
    See Petition at ¶¶ 34-46, attached as Exhibit 2.

Notice of Removal                                                                              Page 1 of 5
00000008503955 / Tharp
      Case 3:19-cv-02517-E-BN Document 1 Filed 10/24/19                   Page 2 of 5 PageID 2



           3.       Defendant was served with process in this lawsuit on October 15, 2019. Thus,

Defendant timely files this notice of removal within the 30-day time dictated by 28 U.S.C.

§1446(b).

           4.       Pursuant to 28 U.S.C. §1446(a), attached hereto as Exhibit 2 and incorporated by

reference is a true and correct copy of the entire file of record with the Court in the 191st District

Court of Dallas County, Texas, including all process, pleadings, and orders served.

           5.       Pursuant to 28 U.S.C. §1446(d), this Notice of Removal will be filed with the 191st

District Court of Dallas County, Texas, and a copy of this Notice will also be served on Plaintiff,

a copy of which is attached as Exhibit 4.

           6.       Defendant files contemporaneously with this Notice, List of All Counsel, a civil

cover sheet, a supplemental civil cover sheet and a Disclosure Statement and Certificate of

Interested Parties that complies with FED. R. CIV. P. 7.1, a copies of which are attached hereto as

Exhibits 3, 5 and 6 and 7..

                                            B. Jurisdiction and Venue

           7.       This is a civil action over which this Court has federal question jurisdiction

pursuant to 28 U.S.C. § 1331. This State Court Action may be removed to this Court by

Defendants pursuant to 12 C.F.R. § 1024.41.

           8.       Venue is proper in the United States District Court for the Northern District of

Texas, Dallas Division because the State Court Action is pending within this district and

division. See 28 U.S.C. § 1441(a); Also see 28 USC § 124(c)(3).

                                                C. Basis for Removal

           9.       The Court has original jurisdiction over the State Court Action under 12 U.S.C. §

1331 because Plaintiff asserts a cause of action for violation of RESPA, which is codified as 12

2
    Id. at ¶¶ 31-33, 47 and Section XI labeled Prayer.

Notice of Removal                                                                              Page 2 of 5
00000008503955 / Tharp
    Case 3:19-cv-02517-E-BN Document 1 Filed 10/24/19                  Page 3 of 5 PageID 3



U.S.C. § 2605, et seq. Section 1331 provides that “[t]he district courts shall have original

jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the United

States.” 12 U.S.C. § 1331. Accordingly, Defendant may remove this action to this Court pursuant

to 28 U.S.C. § 1441 (c).

         10.       Pursuant to U.S.C. § 1367, this Court has supplemental jurisdiction over

Plaintiff’s additional claims because they derive from the same set of facts forming his claims

under 42 U.S.C. § 3604.

                                            D. Conclusion

         11.       Defendant removes the State Court Action from the 191st District Court of Dallas

County, Texas, to the United States District Court for the Northern District of Texas, Dallas

Division, so that this Court may assume jurisdiction over the cause as provided by law.

                                                       Respectfully submitted,

                                                       BARRETT DAFFIN FRAPPIER
                                                       TURNER & ENGEL, LLP

                                                         /s/ Crystal G. Gibson
                                                       Crystal G. Gibson
                                                       State Bar No. 24027322
                                                       SD No. 706039
                                                       J.D. Milks
                                                       State Bar No. 24045106
                                                       SD No. 3414015
                                                       4004 Belt Line Road, Ste. 100
                                                       Addison, Texas 75001
                                                       (972) 340-7901
                                                       (972) 341-0783 (Facsimile)
                                                       jdmilks@bdfgroup.com
                                                       CrystalR@bdfgroup.com
                                                       ATTORNEYS FOR DEFENDANT




Notice of Removal                                                                          Page 3 of 5
00000008503955 / Tharp
    Case 3:19-cv-02517-E-BN Document 1 Filed 10/24/19              Page 4 of 5 PageID 4




                               CERTIFICATE OF SERVICE

       I certify that a copy of Notice of Removal was served by the court’s electronic filing
system or by certified U.S. Mail, return receipt requested, and regular U.S. Mail to the parties
below on October 24, 2019.

Via Email: jgh@jghfirm.com and
jason@jghfirm.com
John G. Helstowski
Jason Taylor
13601 Preston Rd., Suite E920
Dallas, Texas 75240
Attorney for Plaintiff


                                                        /s/ Crystal G. Gibson ________
                                                           Crystal G. Gibson




Notice of Removal                                                                        Page 4 of 5
00000008503955 / Tharp
    Case 3:19-cv-02517-E-BN Document 1 Filed 10/24/19                        Page 5 of 5 PageID 5



                                  LIST OF DOCUMENTS ATTACHED

          Exhibit 1          Index of Matters;

          Exhibit 2          A copy of the State Court Civil Docket Sheet and all pleadings asserting
                             causes of action, all executed process in the case, if any, all answers, if
                             any, and all orders signed by the state court judge, if any;

          Exhibit 3          List of All Counsel of Record;

          Exhibit 4          Notice of Filing of Notice of Removal to Federal Court filed in the 429th
                             District Court of Collin County, Texas;

          Exhibit 5          Civil Cover Sheet; and

          Exhibit 6          Disclosure Statement and Certificate of Interested Parties.




List of Documents Attached                                                                        Page 5 of 5
00000008110298
